Appeals (1) from a judgment of the Supreme Court (Ellison, J.), entered May 22, 1997 in Chemung County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition, and (2) from an order of said court, entered September 26, 1996 in Chemung County, which denied petitioner’s motion for reconsideration.
Petitioner, an inmate incarcerated at Elmira Correctional Facility in Chemung County, challenges the denial of his request that respondents transfer him to a Tennessee correctional facility and furnish him with a copy of his sentencing transcript pursuant to the Freedom of Information Law. Supreme Court dismissed the petition on various grounds and denied petitioner’s subsequent motion for reconsideration, prompting these appeals. We affirm. An inmate is not entitled to select the facility to which he will be confined (see, Matter of Gregg v Scully, 108 AD2d 748, 749, lv denied 65 NY2d 601) and, under the circumstances presented here, we decline to interfere with the broad discretion of the Commissioner of Correctional Services to determine whether the requested transfer was warranted (see, Matter of Inman v Coughlin, 131 AD2d 900, 901). As to the denial of petitioner’s Freedom of Information Law request, respondents appropriately informed petitioner that his sentencing transcript did not exist in their files and advised him to direct his request to the court that imposed his sentence. Petitioner’s remaining contentions, to the extent that they are properly before this Court, have been examined and found to be lacking in merit.
*951Mikoll, J. P., Mercure, Crew III, White and Carpinello, JJ., concur. Ordered that the judgment and order are affirmed, without costs.